              Case:20-00759-swd       Doc #:99 Filed: 03/06/20       Page 1 of 4




                             UNITED STATES BANKRUPTCY COURT
                              WESTERN DISTRICT OF MICHIGAN

In the Matter of:

GOODRICH QUALITY THEATERS, INC.                            Case No. 20-00759-swd
                                                           Chapter 11
                                                           Hon. Scott W. Dales
      Debtor.
_____________________________________/

            NOTICE OF PROPOSED AGENDA OF MATTERS SCHEDULED
                 FOR HEARING ON MARCH 6, 2020 AT 10:00 A.M.

       The above captioned Debtor (the “Debtor”) submits the following proposed agenda for
matters scheduled for hearing on March 6, 2020 at 10:00 A.M.


                                  ***10:00 A.M. CALENDAR***


A.     Declaration of Robert Emmett Goodrich in Support of Chapter 11 Petition and First
       Day Motions [DN 45]

               Status: Not in dispute. Filed in Support of remaining Motions.




B.     Debtor’s Application to Retain Keller & Almassian, PLC as Counsel to the Debtor
       Nunc Pro Tunc [DN 46]

               Status: To be adjourned for control. Application objection period pending.




C.     Debtor’s Motion for an Order Authorizing Continued Use of its Existing Bank
       Accounts, Business Forms and Cash Management System [DN 47]

               Objections/Responses Received.

               1. Objection filed by the U.S. Trustee [DN 63]
           Case:20-00759-swd       Doc #:99 Filed: 03/06/20       Page 2 of 4




           Status: This matter is currently going forward. U.S. Trustee suggested edits to the
           proposed Order. Debtor incorporated those edits and anticipates the objection will
           be resolved prior to the scheduled hearing.




D.   Debtor’s Motion for An Order (A) Prohibiting Utilities from Terminating Services to
     the Debtor, and (B) Establishing Procedures for Resolving Disputes Relating to
     Adequate Assurance Requests [DN 48]

           Objections/Responses Received.

           1. Objection filed by the U.S. Trustee [DN 79]

           Status: This matter is currently going forward. U.S. Trustee suggested edits to the
           proposed Order. Debtor incorporated those edits and anticipates the objection will
           be resolved prior to the scheduled hearing.




E.   Debtor’s First Day Motion for Entry of an Order (i) Authorizing Debtor to Pay
     Employee Obligations and Continue Employee Benefit Programs; (ii) Authorizing
     Debtor to Pay Certain Pre-Petition Tax Obligations; and (iii) Directing Financial
     Institutions to Honor Outstanding Employee-Obligation Payments [DN 49]

           Objections/Responses Received.

           1. Objection filed by the U.S. Trustee [DN 64]

           Status: This matter is currently going forward. U.S. Trustee suggested edits to the
           proposed Order. Debtor incorporated those edits and anticipates the objection will
           be resolved prior to the scheduled hearing.




F.   Debtor’s Motion for an Order Extending the Time Deadline for Filing its Schedules
     and Statements of Financial Affairs [DN 50]

           Objections/Responses Received.
           Case:20-00759-swd       Doc #:99 Filed: 03/06/20      Page 3 of 4




           1. Objection filed by the U.S. Trustee [DN 78]

           Status: The Debtor and the U.S. Trustee have resolved this matter and will submit
           a proposed Order.




G.   Debtor’s Motion for Entry of an Order Establishing Procedures for Interim
     Compensation and Reimbursement of Expenses for Professional and Committee
     Members [DN 51]

           Status: To be adjourned for control. Debtor to file a Notice with Opportunity to
           Object.




H.   Emergency Stipulated Motion to Authorize the Debtor to Use Certain Cash Collateral
     [DN 67]

           Objections / Responses Received.

                  1. Objection filed by Creditor Spirit Master Funding X LLC [DN 88]

                  2. Objection filed by Creditor Bay City Mall Partners LLC [DN 93]

                  3. Omnibus Response filed by Debtor to both objections. [DN 95]

                  4. Debtor will present an amended budget through Friday, March 13, 2020.

                  5. Debtor will request a final hearing.

                  6. Debtor anticipates filing papers to approve a DIP Loan early next week.

           Status: This matter is going forward.

I.   Emergency Motion to address the following Critical Vendor Claims:

               a. Lionsgate;

               b. STX;

               c. Universal Film Exchanges, LLC;
           Case:20-00759-swd        Doc #:99 Filed: 03/06/20      Page 4 of 4




               d. Warner Brothers


                            ###END OF AGENDA###


                                        Respectfully Submitted,
Dated: March 6, 2020
                                        KELLER & ALMASSIAN, PLC

                                        By: /s/ Greg J. Ekdahl
                                        A. Todd Almassian (P55467)
                                        Greg J. Ekdahl (P67768)
                                        230 E. Fulton Street
                                        Grand Rapids, MI 49503
                                        Telephone: (616) 364-2100
                                        Facsimile: (616) 364-2200
                                        Email: talmassian@kalawgr.com
                                                gekdahl@kalawgr.com


                                        Proposed Counsel for the Debtor and Debtor in
                                        Possession
